                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION

 ARNOLD ANDERSON,

              Plaintiff,
                                           Case No. 1:18-cv-380
       v.                                  JUDGE DOUGLAS R. COLE
                                           Magistrate Judge Bowman
 JONATHAN SPOLJARIK, et al.,

              Defendants.

                                    ORDER

      This cause comes before the Court on the Magistrate Judge’s March 6, 2020,

Report and Recommendation (“R&R”) (Doc. 74). The Magistrate recommends the

following:

      1.     The Court should GRANT in part and DENY in part Defendants’
             Motion for Summary Judgment (Doc. 48):

             a.    The Court should DENY Defendants’ Motion for Summary
                   Judgment on Plaintiffs’ Eighth Amendment claims against
                   Defendants Hatfield and Spoljaric and Plaintiffs’ First
                   Amendment claim against Spoljaric because of the significant
                   issues of material fact;

             b.    The Court should DENY Defendants’ Motion for Summary
                   Judgment on Plaintiffs’ request for injunctive and declaratory
                   relief, but without prejudice to renew once counsel have been
                   heard on the issue of mootness;

             c.    The Court should GRANT Defendants’ Motion for Summary
                   Judgment in all other respects;

      2.     The Court should DENY Plaintiff’s Motion to Strike (Doc. 61) and
             Motion for Summary Judgment (Doc. 69); and

      3.     The Court should DENY Plaintiff’s Motion to Compel (Doc. 54).
      The R&R advised both parties that a failure to object within the 14 days

specified by the R&R may result in forfeiture of rights on appeal, which includes the

right to District Court review. (See Doc. 74, #890). See also Thomas v. Arn, 474 U.S.

140, 149–53 (1985) (“There is no indication that Congress, in enacting § 636(b)(1)(C),

intended to require a district judge to review a magistrate’s report to which no

objections are filed.”); Berkshire v. Beauvais, 928 F.3d 520, 530–31 (6th Cir. 2019)

(noting “fail[ure] to file an objection to the magistrate judge’s R&R … is forfeiture,

not waiver”) (emphasis original); 28 U.S.C. § 636(b)(1)(C). The time for filing

objections has passed and none have been filed.

      Therefore, the Court ADOPTS the Report and Recommendations, and

DENIES the Defendants’ Motion for Summary Judgment (Doc. 48) as to (1) the

Eighth Amendment claims against Defendants Hatfield and Spoljaric, and (2) the

First Amendment claim against Spoljaric; DENIES Defendants’ Motion for

Summary Judgment (Doc. 48) on the claims for declaratory or injunctive relief, but

without prejudice to the Defendants’ ability to raise those arguments later; GRANTS

Defendants’ Motion for Summary Judgment (Doc. 48) in all other respects; DENIES

Plaintiff’s Motion to Strike (Doc. 61); DENIES Plaintiff’s Motion for Summary

Judgment (Doc. 69); and DENIES Plaintiff’s Motion to Compel (Doc. 54), but without

prejudice to the Plaintiff’s ability to re-raise the arguments therein at a later time.

      SO ORDERED.

 April 2, 2020
 DATE                                          DOUGLAS R. COLE
                                               UNITED STATES DISTRICT JUDGE


                                           2
